DETAILED ACTION
Claims 1-13 and 15-21 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 29, 2019, October 30, 2020, December 19, 2020, and July 15, 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “may be” which renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable as obvious independently over Costa’672 et al. (U.S. Patent Application Publication 2017/0240672 A1), Costa’566 et al. (U.S. Patent Application Publication 2017/0283566 A1), Case et al. (WO 95/16005 A1), Ittel et al. (U.S. Patent Application Publication 2003/0212226 A1), Tsuzuki et al. (JP 2003-046104 A), and  Weaver et al. (WO 2012/087441 A1)
With regard to the limitations of claims 1-3, 5-13, 20, and 21, Costa’672 discloses a transparent multilayer element for photovoltaic modules comprising (Examples 1-3):
(i) a first layer element comprising a glass layer;
(ii) an interlayer comprising a cross-linkable polymer composition comprising a
copolymer of ethylene, methyl acrylate (in an amount of 8 to 10.4 mol%) and vinyl
trimethoxysilane; and
(iii) a second layer element comprising a glass layer or a polymeric layer (Teflon
stripe and second layer comprising the copolymer in the examples for adhesion
measurements; p. 23, I. 28-31);
wherein the interlayer is in adhering contact with the first and second layers (Examples 1-3).
With regard to the limitations of claim 4, Costa’672 discloses the hydrolysable silane group(s) containing compound for grafting silane group(s) containing units (b) as the optional and preferable functional group(s) of the polymer of ethylene (a) or, 

    PNG
    media_image1.png
    47
    631
    media_image1.png
    Greyscale

wherein R1 is an ethylenically unsaturated hydrocarbyl, hydrocarbyloxy or (meth)acryloxy hydrocarbyl group, each R2 is independently an aliphatic saturated hydrocarbyl group, Y which may be the same or different, is a hydrolysable organic group and q is 0, 1 or 2 (paragraphs [0097]- [0102]). 
With regard to the limitations of claim 11, it is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113. 

It is noted that the amount of ethylene (a2), and etc. is result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382: "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
With regard to the limitations of claims 1-13 and 15-21, Costa’566 discloses a multilayer element for solar cells comprising (Ex. Inv. 1-6):
(i) a first layer element comprising a Teflon layer;
(ii) an interlayer comprising a cross-linkable polymer composition comprising a
copolymer of ethylene, methyl acrylate (in an amount of 26 wt%) and vinyl
trimethoxysilane; and
(iii) a second layer element comprising the copolymer;
wherein the interlayer is in adhering contact with the first and second layers.
With regard to the limitations of claims 1-13 and 15-21, Case discloses a multilayer element for solar cells comprising:
(i) a first layer element comprising a glass layer;
(ii) an interlayer comprising a cross-linkable polymer composition comprising a
copolymer of ethylene, butyl acrylate (in an amount of 30 wt%) and vinyl
trimethoxysilane; and

With regard to the limitations of claims 1-13 and 15-21, Ittel discloses a multilayer element for safety glass comprising: 
(i) a first layer element comprising a glass layer; 
(ii) an interlayer comprising a cross-linkable polymer composition comprising a
copolymer of ethylene with a monomer containing silane group(s) (vinylsilane such as
vinyl trimethoxysilane); and
(iii) a second layer element comprising a glass layer;
wherein the interlayer is in adhering contact with the first and second layers ([0138], [0144], [0181]; Ex.1-272).
With regard to the limitations of claims 1-13 and 15-21, Tsuzuki discloses a multilayer element for a solar battery module comprising:
(i) a first layer element comprising a glass layer;
(ii) an interlayer comprising a cross-linkable polymer composition comprising a
copolymer of ethylene with a monomer containing silane group(s) (vinylsilane such as
vinyl trimethoxysilane); and
(iii) a second layer element comprising a PET film; wherein the interlayer is in adhering contact with the first and second layers (Examples 1-9).
With regard to the limitations of claims 1-13 and 15-21, Weaver discloses a laminated structure in the form of a safety glass or insulated glass comprising a (transparent) film comprising an ethylene/α-olefin copolymer, wherein alkoxysilane groups are grafted or otherwise bonded into the thermoplastic polyolefin copolymer, 
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
			Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764